 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10

11                                           Case No. CV 17-03280 RAO
12   SAMUEL HATCHER,
13                     Plaintiff,            JUDGMENT
14         v.
15   THE BOEING COMPANY, et al.,
16                     Defendants.
17

18         Pursuant to the Court’s Order Dismissing Action for Failure to Prosecute,
19         IT IS ORDERED AND ADJUDGED that this action is dismissed without
20   prejudice.
21

22   DATED: August 20, 2019
23
                                          ROZELLA A. OLIVER
24                                        UNITED STATES MAGISTRATE JUDGE
25

26

27

28
